DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3 June 2022 is acknowledged.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 June 2022.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/782,401 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The subject matter of Claims 1 and 3 of the instant application encompasses that of Claims 1-3 of the reference application and thus are unpatentable for OTDP.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it is unclear what is the basis of measurement of the Fe content. Is it necessarily measured by weight percent?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh WO 2016/105163. Oh teaches steel sheet coated with Zn/5Al/5Mg plating layer (Claim 1; paragraph 48) having Al-Fe interface layer therebetween (paragraphs 29-32), wherein thickness of interface layer may be ca. 0.1 microns. See Oh USPA 2018/0002797 (Claims 1-9) (translation of WO 2016/105163). Oh does not exemplify coatings with this amount of Al and Mg, but suggests them as effective. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare coatings with these amounts of Al and Mg, in combination with the other mentioned features, since Oh teaches that effective coatings can be obtained in this manner.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo JP 2002-2275611. Endo teaches steel sheet coated with Zn/11Al/6Mg, among others, plating layer (paragraph 48) having Al-Fe interface layer therebetween (paragraph 45), wherein thickness of interface layer may estimated to be ca. 2 microns, among others (paragraphs 44-49). The amount of plating layer is deposited at 300 to 400 grams per square meter and the amount of Fe-Al layer is ca. 15 grams per square meter on a Zn basis. In view of Zn density of 7 grams per cubic centimeter, this thickness of ca. 15 grams per square meter would be ca. 2 microns. See Endo (paragraphs 44-45; and Tables 1-3). Endo may not exemplify coatings with this amount of Al and Mg, but suggests them as effective. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare coatings with these amounts of Al and Mg, in combination with the other mentioned features, since Endo teaches that effective coatings can be obtained in this manner.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo JP 2002-2275611 in view of Suzuki JP 2003-171753 OR Oh WO 2016/105163 in view of Suzuki JP 2003-171753. Endo AND Oh are relied upon as set forth above in their respective section 103 rejections. Neither teaches Ra of formed coating. Suzuki teaches that galvanized coating can be roughened to Ra of ca. 3 microns in preparation of good surface appearance (Abstract; paragraph 8). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare surface of Endo OR Oh with Ra taught by Suzuki in order to provide surface prepared for good surface appearance.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the reviewed prior art does not teach or suggest the subject matter of this claim. Particularly, the reviewed prior art does not teach or suggest plating layer having claimed region relationship in the claimed context. For example, Oh WO 2016/105163 suggests the relationship of Claim 1, for the reasons set forth above and from which Claim 2 depends, but Oh does not expressly teach or suggest the claimed region relationship of Claim 2 or provide any reasonable basis for establishing its inherency. See Oh USPA 2018/0002797 (entire document) (translation of WO 2016/105163).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
12 August 2022